UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-23055 Investment Company Act file number: USCA All Terrain Fund (Exact name of registrant as specified in charter) 4444 Westheimer, Suite G500 Houston, TX77027 (Address of principal executive offices) (Zip code) The Corporation Trust Company Corporation Trust Center 1209 Orange Street Wilmington, DE 19801 (Name and address of agent for service) (713) 366-0500 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2015 Item 1. Schedule of Investments. USCA All Terrain Fund Schedule of Investments December 31, 2015 (Unaudited) Shares Fair Value COMMON STOCK - 5.82%a Aerospace and Defense - 0.24%a The Boeing Company $ BWX Technologies, Inc. Esterline Technologies Corp. Rockwell Collins Inc. Chemical Companies - 0.17%a Albemarle Corporation The Chemours Company LyondellBasell Industries N.V.c W.R. Grace & Co. Consumer Product and Distribution Companies - 0.75%a The Clorox Company Genuine Parts Company Hasbro Inc. The Hershey Company Kohl's Corp. Mattel, Inc. Molson Coors Brewing Company Pepsico, Inc. The Procter & Gamble Company Sysco Corporation Target Corp. Wal-Mart Stores Inc. Energy and Utility Companies - 0.61%a BP p.l.c. ADRb Cameco Corporationb Chevron Corporation Entergy Corporation Exelon Corporation Exxon Mobil Corporation ITC Holdings Corp. National Fuel Gas Company National Oilwell Varco, Inc. NiSource Inc. Occidental Petroleum Corporation Phillips 66 Xcel Energy Inc. USCA All Terrain Fund Schedule of Investments - (continued) December 31, 2015 (Unaudited) Shares Fair Value Environmental Services - 0.09%a Republic Services, Inc.c $ Financial Services - 1.21%a BB&T Corporation BOK Financial Corporation The Chubb Corporationb Endurance Specialty Holdings Ltd.b Fidelity National Financial, Inc. First American Financial Corporation The Hartford Financial Services Group, Inc. Invesco Ltd. Janus Capital Group, Inc. JPMorgan Chase & Co. M&T Bank Corporation MetLife, Inc. New York Community Bancorp Inc.c Old Republic International Corporationc SunTrust Banks, Inc.c Symetra Financial Corporation Synchrony Financialc Wells Fargo & Companyc Health Care and Related Companies - 0.81%a AbbVie Inc. Baxalta Incorporated Baxter International Inc. Becton, Dickinson and Company Boston Scientific Corporation Cardinal Health, Inc. Eli Lilly and Company Haemonetics Corporation Johnson & Johnson McKesson Corporationc Quest Diagnostics Inc.c St. Jude Medical Inc. Varian Medical Systems, Inc. Zimmer Biomet Holdings, Inc.c USCA All Terrain Fund Schedule of Investments - (continued) December 31, 2015 (Unaudited) Shares Fair Value Logistics and Transportation - 0.03%a Expeditors International of Washington Inc. $ Manufacturing Companies - 0.21%a Eaton Corporation Fastenal Company Ford Motor Company Stanley Black & Decker, Inc. Media, Communications and Entertainment - 0.40%a Cinemark Holdings, Inc. Discovery Communications, Inc. Liberty Broadband Corporation Liberty Media Corporation Omnicom Group Inc. Regal Entertainment Group Verizon Communications Inc. Metals Technology and Mining - 0.11%a Alcoa Inc. Goldcorp Inc.b Worthington Industries, Inc. Paper Products - 0.06%a Avery Dennison Corporation Sonoco Products Co. Real Estate Investment Trusts - 0.23%a Corrections Corporation of America HCP, Inc. Sun Communities Inc. Welltower Inc. Weyerhaeuser Co. USCA All Terrain Fund Schedule of Investments - (continued) December 31, 2015 (Unaudited) Shares Fair Value Technology Companies and Services - 0.90%a Amdocs Limited $ Analog Devices, Inc. Applied Materials, Inc. Broadridge Financial Solutions, Inc. Cisco Systems, Inc. Harris Corporation IBMc Leidos Holdings, Inc. Microsoft Corporation QUALCOMM Incorporated Schlumberger N.V. STMicroelectronics N.V. ADRb TE Connectivity Ltd.b U.S. Bancorp VeriFone Systems, Inc. The Western Union Company TOTAL COMMON STOCK (Cost $2,649,887) INVESTMENTS IN INVESTMENT COMPANIES - 22.02%a Long Equity - Domestic - 8.91% Bridgeway Ultra Small Company Fund Gabelli Small Cap Growth Fund LKCM Equity Fund Nationwide Geneva Mid Cap Growth Fund Long Equity - Global - 4.08% First Eagle Global Fund Long Equity - International - 6.00% AllianzGI NFJ International Value Fund Brandes International Equity Fund Long Fixed Income - 3.03% PIMCO Total Return Fund TOTAL INVESTMENTS IN INVESTMENT COMPANIES (Cost $10,581,979) USCA All Terrain Fund Schedule of Investments - (continued) December 31, 2015 (Unaudited) Next Available Redemption Redemption Frequency of Notification Cost Fair Value Dated Redemptions Period (Days) INVESTMENTS IN PRIVATE INVESTMENT COMPANIES - 71.17%a Event Driven - 4.59%a Perry Partners L.P. - Class C $ 6/30/2016 Quarterly Global Macro - 4.54%a Brevan Howard L.P. - Series B 3/31/2016 Monthly 90 Long/Short Equity - 15.65%a Corsair Capital Partners, L.P. - Class A 6/30/2016 Quarterly 60 Greenlight Masters Qualified, L.P. - Series B 6/30/2016 Annually Hirzel Capital Fund LP 6/30/2016 Quarterly 45 Omega Capital Investors, L.P. - Series 2 3/31/2016 Quarterly 45 Long/Short Fixed Income - 5.47%a BlackGold Opportunity Fund II LP 6/30/2016 Quarterly 45 York Global Credit Income Fund, L.P. - Class A 3/31/2016 Quarterly 90 Managed Futures - 3.34%a Winton Diversified Strategy Fund (US) L.P. 9/30/2018 Quarterly 60 Multi-Strategy - 37.58%a Atlas Enhanced Fund, L.P. 2/29/2016 Monthly 45 Blue Mountain Credit Alternatives Fund L.P. - Class S 6/30/2016 Quarterly 90 Double Black Diamond, L.P. - Series D 6/30/2016 Quarterly 60 Millennium USA LP 9/30/2016 Quarterly 90 OZ Domestic Partners II, L.P. - Trauch E 3/31/2016 Quarterly 30 Visium Global Fund, LP - Series III 3/31/2016 Quarterly 45 TOTAL INVESTMENTS IN PRIVATE INVESTMENT COMPANIES (Cost $33,007,000) SHORT TERM INVESTMENT - 2.51%a AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.13%e TOTAL SHORT TERM INVESTMENTS (Cost $1,118,470) USCA All Terrain Fund Schedule of Investments - (continued) December 31, 2015 (Unaudited) Fair Value Total Investments(Cost $47,357,336) - 101.52%a Liabilities in Excess of Other Assets - (1.52%)a ) TOTAL NET ASSETS - 100.00%a $ Footnotes ADR - American Depository Receipt. a Percentages are stated as a percent of net assets. b Foreign issued security. c Non-income producing security. d Investments in private investment companies may be composed of multiple tranches.The Next Available Redemption Date relates to the earliest date after December 31, 2015 that redemption from all or a portion of a tranche is available without fees (redemptions may be available sooner with the inccurence of a penalty). Other tranches may have an available redemption date that is after the Next Available Redemption Date.Further, the private investment company's advisor may place additional redemption restrictions without notice based on the aggregate redemption requests at a given time. e Rate reported is the 7-day current yield as of December 31, 2015. The cost basis of investments for federal income tax purposes at December 31, 2015 was as follows:* Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized depreciation$ $ ) * Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. Investment Valuation In computing net asset value, portfolio securities of the USCA All Terrain Fund (“Fund”) are valued at their current market values determined on the basis of market quotations, if available.Because market quotations are not typically readily available for the majority of the Fund's securities, they are valued at fair value as determined by the Board of Trustees (“Board”). The Board has delegated the day-to-day responsibility for determining these fair values in accordance with the policies it has approved to a fair value team of one or more representatives of USCA Asset Management LLC (“Advisor”), US Bancorp Fund Services, LLC (“US Bancorp”) and an officer of the Fund.Fair valuation involves subjective judgments, and it is possible that the fair value determined for a security may differ materially from the value that could be realized upon the sale of the security. There is no single standard for determining fair value of a security. Rather, in determining the fair value of a security for which there are no readily available market quotations, the fair value team may consider several factors, including fundamental analytical data relating to the investment in the security, the nature and duration of any restriction on the disposition of the security, the cost of the security at the date of purchase, the liquidity of the market for the security and the recommendation of a manager (“Underlying Fund Manager”) to a fund ("Underlying Fund") in which the Fund invests.The team may also enlist third-party consultants, such as an audit firm or financial officer of a security issuer, on an as-needed basis to assist in determining a security-specific fair value. Non-dollar-denominated securities, if any, are valued as of the close of the New York Stock Exchange (”NYSE”) at the closing price of such securities in their principal trading market, but may be valued at fair value if subsequent events occurring before the computation of net asset value have materially affected the value of the securities.Trading may take place in foreign issues held by the Fund, if any, at times when the Fund is not open for business.As a result, the Fund's net asset value may change at times when it is not possible to purchase or sell shares of the Fund.The Fund may use a third-party pricing service to assist it in determining the market value of securities in the Fund's portfolio.The Fund's net asset value per share is calculated by dividing the value of the Fund's total assets (the value of the securities the Fund holds plus cash and other assets, including dividends and interest accrued but not yet received), less accrued expenses and other liabilities of the Fund, by the total number of shares outstanding. For purposes of determining the net asset value of the Fund, readily marketable portfolio securities listed on a national securities exchange, except those listed on the NASDAQ Global Market®, NASDAQ Global Select Market® and the NASDAQ Capital Market® exchanges (collectively, “NASDAQ”), are valued at the last reported sale price on the exchange on which the security is principally traded.Securities traded on NASDAQ will be valued at the NASDAQ Official Closing Price (“NOCP”).If, on a particular day, an exchange-traded or NASDAQ security does not trade, then the mean between the most recent quoted bid and asked prices will be used.If no bid or asked prices are quoted on such day or if market prices may be unreliable because of events occurring after the close of trading, then the security is valued by such method as the Valuation Committee shall determine in good faith to reflect its fair market value. All equity securities that are not traded on a listed national exchange are valued at the last sale price in the over-the-counter market.If a non-exchange traded security does not trade on a particular day, then the mean between the last quoted closing bid and asked price will be used.In the event such market quotations are not readily available, then the security is valued by such method as the Valuation Committee shall determine in good faith to reflect its fair market value. The valuation of the Fund’s investments in Underlying Funds is ordinarily determined based upon valuations provided by the Underlying Fund Managers.Certain securities in which the Underlying Funds invest may not have a readily ascertainable market price and will be valued by the Underlying Fund Managers at fair value in accordance with procedures adopted by the Underlying Funds.In this regard, an Underlying Fund Manager may face a conflict of interest in valuing the securities, as their value may affect the Underlying Fund Manager’s compensation.Although the Advisor will review the valuation procedures used by all Underlying Fund Managers, the Advisor will not be able to confirm the accuracy of valuations provided by the Underlying Fund Manager and valuations provided by the Underlying Fund Manager generally will be conclusive with respect to the Fund.In addition, the net asset values or other valuation information received by the Fund from an Underlying Fund and used in calculating the Fund’s net asset value will include estimates that may be subject to later adjustment or revision by the Underlying Fund Manager.Any such adjustment or revision will either increase or decrease the net asset value of the Fund at the time that the Fund is provided with information regarding the adjustment.The Fund does not expect to restate its previous net asset values to reflect an adjustment or revision by an Underlying Fund.In the unlikely event that an Underlying Fund does not report a fiscal period end value to the Fund on a timely basis, the Fund would determine the fair value of the Underlying Fund based on the most recent value reported by the Underlying Fund, as well as any other relevant information available at the time the Fund values its portfolio. With respect to any portion of the Fund's assets that are invested in one or more open-end management investment companies registered under the Investment Company Act of 1940, as amended, each mutual fund's net asset value is calculated based upon the net asset values of those open-end management investment companies, and the prospectuses for these companies explain the circumstances under which those companies will use fair value pricing and the effects of using fair value pricing. Fair Value of Financial Instruments The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period.These inputs are summarized in the three broad levels listed below. Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - Valuations based primarily on inputs that are unobservable and significant. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of December 31, 2015: Fair Value Measurements at Reporting Date Using Quoted Prices in Active markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Description Investments Common Stock (a) $ $
